Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vincent Cichosz on 10 May 2022.
The application has been amended as follows:
1.	(Currently amended) A method of assessing a gaze of an occupant, the method comprising:
determining a direction of a gaze of an occupant of an autonomous or semi-autonomous vehicle based on gaze information detected by a first sensor;
determining curvature changes or elevation changes of a road based on vehicle environment information provided by a second sensor comprising one or more from among a camera, a radar, an ultrasonic sensor, a LIDAR, a laser, and an infrared sensor;
assessing whether the direction of the gaze is a) away from the road or straight ahead, or b) in the direction of the curvature change or elevation change, the assessing comprising identifying curve segment parameters or elevation change segment parameters of the road, synchronizing the curve segment parameters or elevation change segment parameters with the gaze, and comparing the direction of the gaze to the synchronized curve segment parameters or elevation change segment parameters at a plurality of points in time; and 
performing a corrective action in response to determining that the direction of the gaze does not correspond to the direction of the curvature change or elevation change, wherein the performing the corrective action comprises one or more from among disengaging automated vehicle driving controls and stopping the autonomous or semi-autonomous vehicle.
2.-4.	(Canceled) 
5.	(Currently amended) The method of claim 1, wherein the curve segment parameters or the elevation change segment parameters are identified from the vehicle environment information provided by the second sensor, and
wherein the assessing is performed after a curve segment or an elevation change segment is traversed.  
6.	(Currently amended) The method of claim 1, wherein the performing the corrective action further comprises one or more from among providing a warning to the occupant to keep eyes on the road, and notifying the occupant to take over steering of the autonomous or semi-autonomous vehicle.  
7.	(Canceled) 
8.	(Previously presented) The method of claim 1, further comprising determining a position of a traffic control object or device based on the vehicle environment information provided by the second sensor and projecting the direction of the gaze to a first position on an image plane and projecting the position of the traffic control object or device to a second position on the image plane and determining whether the first position is within a predetermined distance of the second position.
9.	(Previously presented) The method of claim 1, further comprising determining a position of a traffic control object or device based on the vehicle environment information provided by the second sensor and comparing information on a normalized vector between an eye direction and an eye position to an expected gaze direction for the traffic control object or device.  
10.	(Canceled) 
11.	(Currently amended) An apparatus that assesses a gaze of an occupant, the apparatus comprising:
at least one memory comprising computer executable instructions; and
at least one processor configured to read and execute the computer executable instructions, the computer executable instructions causing the at least one processor to:
determine a direction of a gaze of an occupant of an autonomous or semi-autonomous vehicle based on gaze information detected by a first sensor;
determine curvature changes or elevation changes of a road based on vehicle environment information provided by a second sensor comprising one or more from among a camera, a radar, an ultrasonic sensor, a LIDAR, a laser, and an infrared sensor;
assess whether the direction of the gaze is a) away from the road or straight ahead, or b) in the direction of the curvature change or elevation change, the assessing comprising identifying curve segment parameters or elevation change segment parameters of the road, synchronizing the curve segment parameters or elevation change segment parameters with the gaze, and comparing the direction of the gaze to the synchronized curve segment parameters or elevation change segment parameters at a plurality of points in time; and 
perform a corrective action in response to determining that the direction of the gaze does not correspond to the direction of the curvature change or elevation change, wherein the performing the corrective action comprises one or more from among disengaging automated vehicle driving controls and stopping the autonomous or semi-autonomous vehicle.
12.-14.	(Canceled) 
15.	(Currently amended) The apparatus of claim 11, wherein the curve segment parameters or the elevation change segment parameters are identified from the vehicle environment information provided by the sensor, and
wherein the assessing is performed after a curve segment or an elevation change segment is traversed.  
16.	(Currently amended) The apparatus of claim 11, wherein the performing the corrective action further comprises performing one or more from among providing a warning to the occupant to keep eyes on the road, and notifying the occupant to take over steering of the autonomous or semi-autonomous vehicle.  
17.	(Canceled) 
18.	(Previously presented) The apparatus of claim 11, wherein the computer executable instructions further cause the at least one processor to determine a position of a traffic control object or device based on the vehicle environment information provided by the second sensor and project the direction of the gaze to a first position on an image plane and projecting the position of the traffic control object or device to a second position on the image plane and determining whether the first position is within a predetermined distance of the second position.
19.-20.	(Canceled) 
ALLOWABLE SUBJECT MATTER
Claims 1, 5-6, 8-9, 11, 15-16, and 18 are pending and allowed.  Claims 1, 5-6, 11, and 15-16 are currently amended.  Claims 2-4, 7, 10, 12-14, 17, and 19-20 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Cui et al., US 2010/0253489 A1 teaches a method to represent graphical images upon a transparent windscreen head up display of a vehicle describing an operational environment for the vehicle includes monitoring data describing critical information in the operational environment for the vehicle, monitoring a location of a viewpoint of an operator of the vehicle, determining a desired graphic to represent the critical information in a viewing space based upon the data and the viewpoint, transforming the desired graphic in the viewing space into a projected graphic in a projection space defined by the surface of the windscreen, transforming the projected graphic in the projection space into patterns of projected light in a projector space, and generating commands to a graphics projection system based upon the patterns of projected light.
In regarding to independent claims 1 and 11, Cui taken either individually or in combination with other prior art of record fails to teach or render obvious method and apparatus of assessing a gaze of an occupant, the method comprising: determining a direction of a gaze of an occupant of an autonomous or semi-autonomous vehicle based on gaze information detected by a first sensor; determining curvature changes or elevation changes of a road based on vehicle environment information provided by a second sensor comprising one or more from among a camera, a radar, an ultrasonic sensor, a LIDAR, a laser, and an infrared sensor; assessing whether the direction of the gaze is a) away from the road or straight ahead, or b) in the direction of the curvature change or elevation change, the assessing comprising identifying curve segment parameters or elevation change segment parameters of the road, synchronizing the curve segment parameters or elevation change segment parameters with the gaze, and comparing the direction of the gaze to the synchronized curve segment parameters or elevation change segment parameters at a plurality of points in time; and performing a corrective action in response to determining that the direction of the gaze does not correspond to the direction of the curvature change or elevation change, wherein the performing the corrective action comprises one or more from among disengaging automated vehicle driving controls and stopping the autonomous or semi-autonomous vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 3system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667